            Case 1:20-cv-08349-LJL Document 17 Filed 12/14/20 Page 1 of 8




AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
Attorney for Defendant
By: ILAN STEIN
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel.: 212.637.2525
Fax: 212.637.2730
Email: ilan.stein@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RYAN GOODMAN, as Co-Editor-in-Chief of
 Just Security,                                             ANSWER

                        Plaintiff,                          20 Civ. 8349 (LJL)

         v.

 DEPARTMENT OF DEFENSE,

                        Defendant.



       Defendant the United States Department of Defense (“Defendants” or “Agency”), by its

attorney, Audrey Strauss, Acting United States Attorney for the Southern District of New York,

answers Plaintiff’s Complaint on information and belief as follows:

       1.      Paragraph 1 of the Complaint constitutes Plaintiff Ryan Goodman’s (“Plaintiff”)

characterization of this action to which no response is required.

       2.      The allegations contained in paragraph 2 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required.

       3.      The allegations contained in paragraph 3 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required.
            Case 1:20-cv-08349-LJL Document 17 Filed 12/14/20 Page 2 of 8




       4.      The allegations contained in paragraph 4 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required.

       5.      Denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in the first sentence of paragraph 5 of the complaint. The allegations contained

in the second and third sentences of paragraph 5 of the complaint characterize Plaintiff’s two FOIA

requests. The Court is respectfully directed to the FOIA requests for a full and accurate statement

of their contents. Admits that, as of the date of the complaint, Defendant had not provided any

responsive records.

       6.      Paragraph 6 of the complaint contains legal conclusions relating to jurisdiction, to

which no response is required.

       7.      Paragraph 7 of the complaint contains legal conclusions relating to venue, to which

no response is required.

       8.      Denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in paragraph 8 of the complaint.

       9.      Denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in paragraph 9 of the complaint.

       10.     Admits the allegations in paragraph 10 of the complaint.

       11.     The allegations contained in paragraph 11 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 11. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.

       12.     The allegations contained in paragraph 12 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required.



                                                   2
          Case 1:20-cv-08349-LJL Document 17 Filed 12/14/20 Page 3 of 8




       13.     The allegations contained in paragraph 13 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required.

       14.     The allegations contained in paragraph 14 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 14. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.

       15.     The allegations contained in paragraph 15 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 15. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.

       16.     The allegations contained in paragraph 16 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 16. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.

       17.     The allegations contained in paragraph 17 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 17. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.

       18.     The allegations contained in paragraph 18 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 18. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.




                                                   3
          Case 1:20-cv-08349-LJL Document 17 Filed 12/14/20 Page 4 of 8




       19.     The allegations contained in paragraph 19 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 19. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.

       20.     The allegations contained in paragraph 20 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required.

       21.     The allegations contained in paragraph 21 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 21. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.

       22.     The allegations contained in paragraph 22 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 22. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.

       23.     The allegations contained in paragraph 23 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 23. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.

       24.     The allegations contained in paragraph 24 of the complaint do not set forth a claim

for relief or aver facts in support of a claim to which a response is required. Plaintiff cites publicly

available sources in paragraph 24. The Court is respectfully directed to those sources for a full

and accurate statement of their contents.




                                                   4
          Case 1:20-cv-08349-LJL Document 17 Filed 12/14/20 Page 5 of 8




       25.     The allegations contained in paragraph 25 of the complaint characterize Plaintiff’s

two FOIA requests. The Court is respectfully directed to the FOIA requests for a full and accurate

statement of their contents.

       26.     The allegations contained in paragraph 26 of the complaint characterize Plaintiff’s

two FOIA requests. The Court is respectfully directed to the FOIA requests for a full and accurate

statement of their contents.

       27.     The allegations contained in paragraph 27 of the complaint characterize Plaintiff’s

two FOIA requests. The Court is respectfully directed to the FOIA requests for a full and accurate

statement of their contents.

       28.     The allegations contained in paragraph 28 of the complaint characterize Plaintiff’s

two FOIA requests. The Court is respectfully directed to the FOIA requests for a full and accurate

statement of their contents.

       29.     The allegations contained in paragraph 29 of the complaint characterize Plaintiff’s

two FOIA requests. The Court is respectfully directed to the FOIA requests for a full and accurate

statement of their contents.

       30.     Admits the allegations in paragraph 30 of the complaint, which characterize

Defendant’s April 23, 2020 responses to Plaintiff’s FOIA requests. The Court is respectfully

directed to Defendant’s responses for a full and accurate statement of their contents.

       31.     Admits the allegations in the first sentence of paragraph 31 of the complaint.

Denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations in the second sentence of paragraph 31 of the complaint.

       32.     Admits the allegations in paragraph 32 of the complaint, as of the date of the

complaint.



                                                 5
            Case 1:20-cv-08349-LJL Document 17 Filed 12/14/20 Page 6 of 8




        33.     Paragraph 33 of the complaint contains legal conclusions to which no response is

required.

        34.     Defendant incorporates by reference its responses to the above paragraphs.

        35.     Paragraph 35 of the complaint contains legal conclusions to which no response is

required.

        36.     Defendant incorporates by reference its responses to the above paragraphs.

        37.     Paragraph 37 of the complaint contains legal conclusions to which no response is

required.

        38.     Defendant incorporates by reference its responses to the above paragraphs.

        39.     Paragraph 39 of the complaint contains legal conclusions to which no response is

required.

        40.     The remainder of the complaint contains Plaintiff’s prayer for relief, to which no

response is required. To the extent a response is deemed required, denies that Plaintiff is entitled

to the relief that he seeks or to any relief.

                                                DEFENSES

        41.     For further defenses, Defendant alleges as follows:

                                          FIRST DEFENSE

        42.     Plaintiff’s complaint should be dismissed in whole or in part for failure to state a

claim on which relief may be granted.

                                         SECOND DEFENSE

        43.     Some or all of the requested documents or information are exempt from disclosure,

in whole or in part, under 5 U.S.C. § 552(b).




                                                   6
          Case 1:20-cv-08349-LJL Document 17 Filed 12/14/20 Page 7 of 8




                                       THIRD DEFENSE

       44.     The Court lacks subject matter jurisdiction over Plaintiff’s requests for relief that

exceed the relief authorized under FOIA, 5 U.S.C. § 552.

                                      FOURTH DEFENSE

       45.     Plaintiffs are not entitled to declaratory relief. See 5 U.S.C. § 552(a)(4)(B).

                                       FIFTH DEFENSE

       46.     Plaintiffs are not entitled to attorney fees under 5 U.S.C. § 552(a)(4)(E).

                                       SIXTH DEFENSE

       47.     Plaintiff is not entitled to expedited processing of their FOIA requests under 5

U.S.C. § 552(a)(6)(E).

       48.     Defendant may have additional defenses which are not known at this time but which

may become known through further proceedings. Accordingly, Defendant reserves the right to

assert each and every affirmative or other defense that may be available, including any defenses

available pursuant to Rules 8 and 12 of the Federal Rules of Civil Procedure.

       49.     WHEREFORE Defendant respectfully requests that the Court: (1) dismiss the

complaint with prejudice; (2) enter judgment in favor of Defendant; and (3) grant such further

relief as the Court deems just and proper.




                                                 7
           Case 1:20-cv-08349-LJL Document 17 Filed 12/14/20 Page 8 of 8




Dated:          New York, New York
                December 14, 2020

                                               AUDREY STRAUSS
                                               Acting United States Attorney for the
                                               Southern District of New York
                                               Attorney for Defendant


                                         By:     /s/ Ilan Stein
                                               ILAN STEIN
                                               Assistant United States Attorney
                                               86 Chambers Street, 3rd floor
                                               New York, New York 10007
                                               Telephone: (212) 637-2525
                                               Fax: (212) 637-2730
                                               Email: ilan.stein@usdoj.gov


To:      Plaintiff’s counsel (via ECF)




                                               8
